Citation Nr: 1104197	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-09 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for service-
connected atherosclerotic heart disease with 
hypercholesterolemia.

2. Entitlement to a rating in excess of 10 percent for service-
connected chondromalacia of the right patella with arthritic 
changes.

3. Entitlement to a rating in excess of 10 percent for service-
connected chondromalacia of the left patella with arthritic 
changes.

4. Entitlement to compensable rating for service-connected 
bilateral hearing loss.

5. Entitlement to service connection for posttraumatic stress 
disorder.

6. Entitlement to service connection for left lower extremity 
neuropathy.

7. Entitlement to service connection for right lower extremity 
neuropathy. 

8. Entitlement to service connection for hypertension, to include 
as secondary to service-connected diabetes mellitus.

9. Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 
1988.  He is the recipient of the Combat Infantryman Badge and 
Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  In this rating decision, the RO, inter alia, 
denied claims of entitlement to a rating in excess of 10 percent 
for service-connected atherosclerotic heart disease and 
compensable ratings for service-connected left and right knee 
disabilities.  However, in a decision issued by a Decision Review 
Officer (DRO) in March 2009, ratings of 30 percent for service-
connected atherosclerotic heart disease and 10 percent for each 
service-connected left and right knee disability were assigned 
for the entire appeal period.  However, as these ratings are 
still less than the maximum benefit available, the appeal is 
still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Finally, while the appeal was pending, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part 
and parcel of an increased-rating claim when raised by the 
record.  The Board has jurisdiction to consider the Veteran's 
possible entitlement to a TDIU rating in this circumstance when 
the TDIU issue is raised by assertion or reasonably indicated by 
the evidence and is predicated at least in part on the severity 
of the service-connected disability in question, regardless of 
whether the RO has expressly addressed this additional issue.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, 
the Veteran has not filed a claim for TDIU; however, the 
September 2010 cardiac examiner noted that the Veteran had not 
worked since 2006 due, at least in part, to his service-connected 
heart disability.  Therefore, in light of the Court's decision in 
Rice, the VA must adjudicate that issue as part of the claims for 
increased ratings for the service-connected disabilities.  Id.  
See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
Bowling v. Principi, 15 Vet. App. 1 (2001).  Hence, the Board has 
added that claim to the issues above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A review of the record demonstrates that further development of 
these claims is necessary prior to the Board proceeding with its 
adjudication.  Initially, the Board notes that among records 
received from Ft. Leonard Wood hospital was an authorization to 
release those records to the Social Security Administration 
(SSA), and the Board notes that the Veteran reports being in 
receipt of state disability benefits.  Thus, the Board must 
conclude that the Veteran applied for disability benefits from 
the SSA and that there are outstanding relevant records related 
to this application.  When VA has notice prior to the issuance of 
a final decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 
169 (1998).  Accordingly, the entire appeal must be remanded so 
that SSA records may be obtained.  

Additionally, with regard to the service connection claim for 
hypertension, the Board finds that the associated VA examination 
report and opinion are inadequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  The VA examination was performed in 
November 2009, and the examiner opined that the Veteran's 
hypertension was present in service and that his diabetes 
mellitus was diagnosed years later in 2002.  However, the Board 
notes that the examiner did not review the claims file.  

The lack of access to the claims file does not alone invalidate 
an otherwise competent opinion when the information upon which it 
is based is accurate.  Nieves-Rodriguez, 22 Vet. App. 295, 303 
(2008).  In this case, the Board's review of the claims file 
reflects that the examiner's opinion was based on inaccurate 
facts and medical history, e.g., service treatment records do not 
reveal a diagnosis of hypertension.  Therefore, the Board 
determines that the November 2009 VA examination and opinion with 
respect to the hypertension claim are inadequate for rating 
purposes.

Moreover, even though the examiner addressed whether the 
Veteran's hypertension was caused by his service-connected 
diabetes mellitus, she did not opine as to whether his 
hypertension was aggravated by his service-connected diabetes 
mellitus.  If his hypertension preexisted his diabetes mellitus, 
then this question must be addressed.  For these reasons, the 
Board remands the hypertension claim so that another VA 
examination may be scheduled. 

Finally, since the claim is being remanded for other reasons and 
the record shows that the Veteran receives regular VA treatment, 
any recent VA treatment records not in the file should be 
obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (noting that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).  The record shows treatment within the Kansas City VA 
medical center, and the most recent record is dated in February 
2010.  Accordingly, all VA treatment records from that facility 
dated from February 2010 onward should be added to the claims 
file. 

Finally, as discussed in the Introduction, the claim of TDIU has 
been raised by the record and must be adjudicated.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  As the outcome of that claim 
is in part dependent on the ratings assigned for service-
connected disabilities, the TDIU claim is "inextricably 
intertwined" with the other issues on appeal.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Moreover, the claim has not 
been addressed by the RO.  Accordingly, the issue of entitlement 
to a TDIU rating is remanded for appropriate action by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.	Request records from the SSA relevant to 
the Veteran's application for SSA 
disability benefits.  All requests and 
responses, positive and negative, should 
be associated with the claims file. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.	Request all VA treatment records for the 
Veteran for treatment within the Kansas VA 
medical center dated from February 2010 
onward.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

3.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of his hypertension.  The claims 
file should be made available for review, 
and the examination report should reflect 
that such review occurred.  Upon a review 
of the record and examination of the 
Veteran, the examiner should respond to 
the following:

a.	Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's hypertension was 
present in service and/or is causally 
or etiologically related to a 
disease, incident, or injury in 
service?

b.	Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's hypertension is 
proximately due to, or aggravated, 
i.e., increased in severity, by his 
service-connected diabetes mellitus?

c.	If service- connected diabetes 
mellitus  aggravates (i.e., 
permanently worsens) hypertension, 
the examiner should identify the 
percentage of disability which is 
attributable to the aggravation.
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

4.	After completing the above actions and any 
other development indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims, including the 
claim of entitlement to a TDIU rating, 
should be readjudicated, to include all 
evidence received since the October 2010 
supplemental statement of the case.  If 
any claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


